Case 2:19-cv-12602-GAD-APP ECF No. 48, PageID.1788 Filed 01/19/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 AMERICAN CUSTOMER
 SATISFACTION INDEX, L.L.C.,
                                                Case No. 2:18-cv-13319
             Plaintiff,                         District Judge Gershwin A. Drain
                                                Magistrate Judge Anthony P. Patti
 v.

 FORESEE RESULTS, INC.,

           Defendant.
_________________________/


 CFI GROUP, U.S.A., L.L.C.,

             Plaintiff,                         Case No. 2:19-cv-12602
                                                District Judge Gershwin A. Drain
 v.                                             Magistrate Judge Anthony P. Patti

 VERINT AMERICAS, INC.,

           Defendant.
_________________________/


    ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO
 COMPLETE DEPOSITION OF THIRD PARTY THE REGENTS OF THE
 UNIVERSITY OF MICHIGAN (ECF No. 64 [Case No. 2:18-cv-13319], ECF
                 No. 34 [Case No. 2:19-cv-12602])

      Currently pending before the Court is Defendant’s motion for leave to

complete deposition of third party the Regents of the University of Michigan,

which has been filed in each of these consolidated cases. (See ECF No. 64 [Case
Case 2:19-cv-12602-GAD-APP ECF No. 48, PageID.1789 Filed 01/19/21 Page 2 of 3




No. 2:18-cv-13319], ECF No. 34 [Case No. 2:19-cv-12602]). Continuing with

references to the earlier filed case, Defendant has filed certificates of service (ECF

Nos. 69, 70) as requested in my January 14, 2021 text-only order, and Plaintiff has

filed a response (ECF No. 71).

      Judge Drain has referred this motion to me for hearing and determination.

(ECF No. 65.) A video status conference was noticed for January 19, 2021, at

which attorney William Dennis Cramer appeared for Plaintiff, attorneys

Christopher C. Smith, Robert James Leonard, Stephen M. Schaetzel and Steven

Matthew Philbin appeared for Defendant, and attorneys Jason Michael Garr and

Rich Miller appeared for non-party University of Michigan. (ECF No. 68.)

      Having reviewed the motion papers and considered the oral statements of

counsel for the parties, and for the reasons stated by the Court on the record, all of

which are incorporated by reference as if fully restated herein, Defendant’s motion

(ECF No. 64 [Case No. 2:18-cv-13319], ECF No. 34 [Case No. 2:19-cv-12602]) is

GRANTED. The subject deposition(s) will go forward on one or more of the

dates proposed – the 22nd, 26th, or 28th of January 2021 or the 2nd or 9th of February

2021. If these dates need to be adjusted for any emergent reason, then the Court

will expect the parties and non-party to convene a recorded video conference and

resolve the rescheduling without further Court involvement. Moreover,

considering Plaintiff’s allegation of being out of the loop, but recognizing that it

                                           2
Case 2:19-cv-12602-GAD-APP ECF No. 48, PageID.1790 Filed 01/19/21 Page 3 of 3




was reasonable for Defendant to first contact the non-party deponent’s attorney,

defense counsel is required to either copy Plaintiff on future communications

regarding the scheduling of non-party Fed. R. Civ. P. 30(b)(6) depositions or share

such information with Plaintiff’s counsel within 4 hours. Finally, as defense

counsel acknowledged during the video conference, these rulings resolve the

pending motion and no further briefing is necessary (ECF No. 64 [Case No. 2:18-

cv-13319], ECF No. 34 [Case No. 2:19-cv-12602])).

      IT IS SO ORDERED.


Dated: January 19, 2021
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE




                                         3
